DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I- Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-22, 28, and 30, drawn to a composition comprising an immunocytokine and a small molecule drug conjugate (SMDC) specific for carbonic anhydrase IX (CAIX)  
Group II- Claims 23-24 and 26-27, drawn to a method of treating cancer using the compound of Group I
To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  The special technical feature linking Groups I and II is recited in Claims 1 and 2—a SMDC specific for CAIX
However, Krall (Krall, et al., WO 2015/114171 A1; Published 08/06/2015) teaches a composition of the formula B-L-D where B is a small molecule specific for CAIX, L is a linker group and D is a drug moiety (Krall, abstract).  Therefore, the technical feature linking inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  As set forth above, in view of the teaching of Krall, et al., the groups are not so linked as to form a single concept under PCT Rule 13.1 because the technical feature is not a special technical feature.  Accordingly, the groups are not so linked as to form a single general concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  21
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Csaba Henter on 04/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-22, 28, and 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-24 and 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-24, 26-28, and 30 are pending. 
Claims 23-24 and 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-22, 28, and 30 will be examined on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “R’ is C1-C7 alkyl”, and the claim also recites “preferably R’ is methyl” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Claim 11 is directed to a composition comprising a cytotoxic drug selected from the group consisting of dolastatin, a dolastatin analogue and a dolastatin derivative.  
In the study of drugs, “analogue” is taken to mean a molecule that shares structural and pharmacological properties with the original compound (Wermuth, C., Drug Discovery Today 2006 Apr; 11(7-8):348-54).  Neither the Claims nor the Specification teach the core structure of dolastatin within the molecule are required for the invention’s essential pharmacological function as a cytotoxic drug and which structural elements are free to be modified in order to arrive at an analog.   The claims are directed to a composition comprising any modifications to dolastatin.  A skilled artisan would not be able to determine if, for example, an alcohol group could be used to replace one of the ketone groups in dolastatin and still have the molecule be able to retain its claimed function. 
Minor modifications to a molecule can affect the molecule’s pharmacological activity drastically.  For example, the drugs amphetamine and methamphetamine differ by one methyl group.  It has been demonstrated in the literature that this single methyl group is capable of demonstrably altering the effect of the drug on dopamine transporters in vitro and in vivo (Goodwin, et al. J. Biol. Chem. 2009 Jan; 284(5): 2979-2989).  
	By claiming the chemical formula of dolastatin along with the words “analogue” but not including a written description of what modifications to the molecule’s structure may be performed to create such an analogue that retains the molecule’s claimed function, the inventors fail to satisfy the written description requirement with respect to the key characteristics and structures of the invention and demonstrate that they were not in possession of the invention at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10-11, 13, 15, 17-20, 22, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krall (Krall, et al., WO 2015/114171 A1; Published 08/06/2015) in view of Gutbrodt (Gutbrodt, et al., Mol Cancer Ther; 2014 13(7); pp 1772-1776). 
	Regarding claims 1, 2, 4 and 10, Krall teaches a composition of the formula B-L-D where B is a small molecule specific for CAIX, L is a linker group and D is a cytotoxic drug moiety (Krall, Abstract).  Regarding claims 6 and 8, Krall teaches that the moiety capable of binding CAIX is:


    PNG
    media_image1.png
    204
    638
    media_image1.png
    Greyscale

Fig. 1- CAIX binding moiety of Krall (Krall, p 13).
Wherein R is:

    PNG
    media_image2.png
    203
    407
    media_image2.png
    Greyscale

Fig. 2- R group of CAIX binding moiety of Krall (Krall, p 14)
Wherein R’ is H, C1-C7 alkyl, C1-C7 alkenyl or C1-C7 heteroalkyl, optionally substituted with one, two or three substituents. 
	Regarding claim 11, Krall teaches that the cytotoxic drug may be a dolastatin (Krall, p 19, line 33).  Regarding claims 13, 15, and 19-20 Krall teaches that the drug is attached to the ligand by a cleavable valine-citrulline linker (comprises an amide linkage) that is cleaved by cathepsin B (a hydrolase) (Krall, Claim 25).  Regarding claim 22, Krall teaches that the composition of Krall may be in the form of pharmaceutical compositions comprising pharmaceutically acceptable diluents, carriers or excipients (Krall, p 26, lines 30-33).  
	Krall does not teach that the composition of Krall further comprises administration of a SIP antibody-IL-2 immunoconjugate wherein the antibody fragment is known as F8 and targets the ED-A domain of fibronectin.  
	Gutbrodt, however makes up for these deficiencies.
	Gutbrodt teaches of F8 SIP antibody fragments used to make F8-IL-2 immunocytokines (Gutbrodt, p 1773, ¶ 1).  Gutbrodt teaches that administration of the F8-IL-2 immunocytokines was capable of significantly retarding tumor growth after a tumor implantation challenge (Gutbrodt, p 1774, Fig 2-A)
	It would be prima facie obvious to combine the compositions of Krall and Gutbrodt to arrive at a composition comprising the CAIX specific SMDC of Krall and the F8-IL-2 immunoconjugate of Gutbrodt.  One of ordinary skill in the art would be motivated to do so in order to develop a composition capable of treating cancers better than individual components of the composition alone.  In the prior art both the CAIX specific SMDC of Krall and the F8-IL-2 immunoconjugate of Gutbrodt have been taught to treat cancers individually.  MPEP § 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Therefore, since both the SMDC of Krall and the F8-IL-2 immunoconjugate of Gutbrodt have been taught individually in the prior art for the same purpose, it is prima facie obvious to combine the two compositions for said purpose.  One of ordinary skill in the art would have a reasonable expectation of success combining the SMDC of Krall and the F8-IL-2 immunoconjugate of Gutbrodt because both components have been taught to treat cancers in the prior art.  
Claims 1, 2, 4, 6, 8, 10-11, 13, 15, 17-22, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krall (Krall, et al., WO 2015/114171 A1; Published 08/06/2015) and Gutbrodt (Gutbrodt, et al., Mol Cancer Ther; 2014 13(7); pp 1772-1776) as applied to claims 1, 2, 4, 6, 8, 10-11, 13, 15, 17-20, 22, 28, and 30 above and in further view of Vlahov (Vlahov, et al., Bioconjugate Chem. 2012, 23, 1357-1369) and Jain (Jain, et al., Pharm Res 2015).  
	The combined teachings of Krall and Gutbrodt are discussed above. 
	The combined teachings of Krall and Gutbrodt do not teach that the SMDC has the formula of Compound 2 of claim 21:

    PNG
    media_image3.png
    421
    1116
    media_image3.png
    Greyscale

Fig. 3- Compound 2 of claim 21. 

	Compound 2 can best be thought of in terms of 4 art elements.  These elements are depicted below.

    PNG
    media_image4.png
    426
    1126
    media_image4.png
    Greyscale

Fig 4- Art elements of Compound 2 of Claim 21


These art elements are:
The CAIX-binding moiety (taught by Krall)
A peptidic spacer
A maleimidocaproyl-valine-citrulline linker with a para-amino benzyl alcohol moiety linker (mc-vc-PABC linker)
The cytotoxic drug (a dolastatin; taught by Krall)

 	The combined teachings of Krall and Gutbrodt do teach art elements 1 and 4 but do not teach the mc-vc-PABC linker or the peptidic spacer. 
	Vlahov teaches of the following peptidic spacer:

    PNG
    media_image5.png
    229
    323
    media_image5.png
    Greyscale

Fig. 5- Peptidic spacer of Vlahov (Vlahov, Fig. 3).
	Vlahov teaches that this spacer is commonly used in SMDCs because of two beneficial art chemical features: 1) the aspartic acid and arginine residues help improve the overall water solubility of the final SMDC construct and 2) the terminal cystine comprises a thiol group that can serve as the site of attachment for a cleavable linker system (Vlahov, p 1359, ¶ 11).  
	Jain teaches of a common mc-vc-PABC linker used in antibody drug conjugates.  This linker is depicted below: 


    PNG
    media_image6.png
    616
    783
    media_image6.png
    Greyscale

Fig. 6- mc-vc-PABC-MMAE of Jain (Jain, Fig. 5)
	Jain teaches that once inside the cell, the valine-citrulline bond is cleaved by the enzyme Cathespin B followed by 1,6-elimination of the PABC group, resulting in free cytotoxic payload, a dolastatin, inside the cell (Jain, Fig. 5).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the CAIX targeting moiety and cytotoxic drug of Krall with the peptidic spacer of Vlahov and the mc-vc-PABC linker of Jain.  The net result of this combination would be a SMDC represented by the formula B-S-L-D, where B is the CAIX binding moiety taught by Krall, D is the cytotoxic dolastatin taught by Krall, S is the peptidic spacer taught by Vlahov and L is the mc-vc-PABC linker taught by Jain.  One of ordinary skill in the art would be motivated to include the peptidic spacer of Vlahov in order to 1) improve SMDC water solubility and 2) utilize the terminal thiol point of attachment for the maleimide (thiol-reactive) linker.  One of ordinary skill in the art would be motivated to include the mc-vc-PABC linker of Jain in order to have a linker capable of selectively releasing the cytotoxic dolastatin once inside the CAIX expressing tumor cell.  The net result of the combination of all of these art elements would be Compound 2 of claim 21.  One of ordinary skill in the art would have a reasonable expectation of success combining the CAIX targeting moiety and cytotoxic drug of Krall with the peptidic spacer of Vlahov and the mc-vc-PABC linker of Jain because each art element has been taught to perform its desired function in the prior art.  


Conclusion
Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17-22, 28, and 30 are rejected.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643